--------------------------------------------------------------------------------

Exhibit 10.1
 
CONSULTING AGREEMENT BETWEEN


TRUSTCO BANK CORP NY AND ROBERT T. CUSHING


THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of the 16th day of
December 2014 by and between TrustCo Bank Corp NY, a New York corporation
(“TrustCo”), and Robert T. Cushing (“Cushing”). In consideration of the mutual
covenants herein contained, the parties agree as follows:


1.             Term and Duties.


(a)           The term of Cushing’s engagement under this Agreement will
commence on June 1, 2015 and will continue through December 31, 2015, unless
sooner terminated pursuant to Section 2 or Section 5 (the “Term”).


(b)           During the Term, Cushing shall serve as a consultant to TrustCo
and to each of its affiliates, rendering to TrustCo and such affiliates
consulting services and advice on an as-needed basis with respect to matters
pertaining to TrustCo and its affiliates. The services rendered shall be
advisory only, and Cushing’s services as a consultant shall be rendered, during
his lifetime, at such times and places as may be mutually convenient to TrustCo
and its affiliates and Cushing. Cushing acknowledges that he will be an
independent contractor only, and shall not for any purpose hereunder be
considered to be an employee of TrustCo or any of its affiliates. The parties
reasonably anticipate that Cushing’s level of service for TrustCo and its
affiliates during the term of this Agreement will be less than eight hours per
week, which is less than 20% of the average level of service provided by Cushing
to TrustCo and its affiliates as Executive Vice President and Chief Financial
Officer during the last 36 months of his employment by TrustCo and its
affiliates.
 

--------------------------------------------------------------------------------

(c)           Compensation. In full compensation for the services to be rendered
by Cushing hereunder during the Term and for the noncompetition agreement set
forth in Section 3 herein, TrustCo (a) will pay Cushing a monthly fee in the
amount of $20,000, to be paid in cash on the first business day of each month
during the Term and (b) will provide, at no cost, to Cushing in-kind benefits
consisting of office facilities, a personal secretary, use of a vehicle, club
memberships and estate planning services, each as provided by TrustCo to Cushing
during the last 36 months of his employment by TrustCo and its affiliates. In
the event of Cushing’s death or disability (as hereafter defined) during the
Term, TrustCo’s obligations under this Section 2 shall terminate, provided that
TrustCo shall be obligated to pay to Cushing’s estate or other designated
beneficiary the full amount of the monthly fee, if such fee had not previously
been paid, for the month in which such death or disability occurred. In no event
will Cushing or his estate have the right to designate the taxable year of such
payment. For purposes of this Section 2, the term “disability” means (i) Cushing
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expect to last for a continuous period of not less
than 12 months or (ii) Cushing is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of TrustCo. Cushing also will be
deemed to have a “disability” if determined to be totally disabled by the Social
Security Administration. In addition, Cushing will be deemed to have a
“disability” if determined to be disabled in accordance with a disability
insurance program accepted by TrustCo, provided that the definition of
disability applied under such disability insurance program complies with the
requirements of this Section. To the extent that any right to reimbursement of
expenses or payment of any in-kind benefit under this Agreement constitutes
nonqualified deferred compensation (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended), (i) any such expense reimbursement
shall be made by TrustCo no later than the last day of the taxable year
following the taxable year in which such expense was incurred by Cushing, (ii)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit and (iii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect


2.           Noncompetition. Cushing acknowledges that he has provided special,
unique and extraordinary services to TrustCo and its affiliates during his
employment with TrustCo and its bank subsidiary. Cushing agrees that he will
not, during the Term, directly or indirectly, without the written consent of
TrustCo:
 
2 of 5

--------------------------------------------------------------------------------

(a)           Own, have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant to or independent
contractor of a Competitor if Cushing in any such capacity performs services in
an aspect of Competitor’ business which is competitive with TrustCo or an
affiliate; provided, however, Cushing may invest in no more than 5% of the stock
of any publicly-traded company that is a Competitor without violating this
covenant;


(b)           Divert or attempt to divert to a Competitor any client, customer
or account of TrustCo or an affiliate (which is a client, customer or account
during the Term); or


(c)           Hire, or solicit to hire, for or on behalf of a Competitor, any
employee of TrustCo or an affiliate (who is an employee of TrustCo or an
affiliate as of the time of such hire or solicitation to hire) or any former
employee of TrustCo or an affiliate (who was employed by TrustCo or an affiliate
within the 12-month period immediately preceding the date of such hire or
solicitation to hire).


(d)           For purposes of this Section 3, capitalized terms are defined as
follows:


Competitor. “Competitor” shall mean any person, firm, corporation, partnership,
limited liability company or any other entity doing business in the Geographic
Market which, during the Term, is engaged in competition in a substantial manner
with TrustCo or an affiliate of TrustCo.


Geographic Market. “Geographic Market shall mean the area within a radius of 25
miles of the location of the headquarters or any branch office of TrustCo or an
affiliate.


3.            Scope of Noncompetition Provisions. If it shall be finally
determined by any court of competent jurisdiction that any limitation contained
in Section 3 is too extensive to be legally enforceable and must be reduced,
then the parties hereby agree that such reduced limitation shall be deemed to be
the maximum scope or duration which shall be legally enforceable, and Cushing
hereby consents to the enforcement of such reduced limitation.
 
3 of 5

--------------------------------------------------------------------------------

4.             Termination of Contract. TrustCo may terminate this Agreement
upon not less than 90 days’ prior written notice to Cushing. Upon the effective
date of such termination, the parties’ obligations under this Agreement shall
cease.


5.            Entire Agreement; Amendment; Governing Law. This Agreement
constitutes the entire Agreement between TrustCo and Cushing and all prior
understandings and agreements between them, if any, concerning the same subject
matter are merged herein and thus extinguished. This Agreement may not be
modified except by a writing signed by both parties. This Agreement is made
under, and shall be construed in accordance with the laws of the State of New
York.


6.             Separability. If any provision hereof is declared void and
unenforceable by any court of competent jurisdiction, the remaining provisions
hereof shall remain in full force and effect.


7.             Binding Effect. This Agreement shall be binding on the parties
hereto and their respective successors, heirs and assigns upon full execution by
all parties.


[signature page follows]
 
4 of 5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TrustCo and Cushing have executed this Agreement as of the
date first above written.



 
TRUSTCO BANK CORP NY
           
By:
/s/ Robert J. McCormick
   
Name:
Robert J. McCormick
   
Title:
President and Chief Executive Officer
         
/s/ Robert T. Cushing
   
Robert T. Cushing
 



5 of 5

--------------------------------------------------------------------------------